Citation Nr: 0709805	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-16 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Association Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946 and from August 1950 to September 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for post-
traumatic stress disorder (PTSD).  


FINDING OF FACT

The claim for service connection for PTSD is supported by a 
diagnosis of PTSD, evidence of having participated in combat 
while in service, and medical evidence of a nexus between 
PTSD and combat service.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110, 1154, 5107 
(West 2002); 38 C.F.R. § 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

The veteran asserts that he currently suffers from PTSD, 
which he relates to his combat experience as a forward 
observer during the Korean War.  During a hearing held in 
January 2007, the veteran testified that during battle he 
instructed his unit to fire mortars on a house that he 
believed to be occupied by enemy soldiers.  He stated that he 
saw an elderly man and a woman carrying a child exit the 
house right before the mortar rounds landed.  The veteran is 
unsure of whether the civilians were injured during the 
attack and he is haunted by the memory of this incident.  The 
veteran also testified that he was involved in several 
firefights and that he saw fellow soldiers wounded.  In 
another incident, a wounded soldier bore a close resemblance 
to his brother, who was also serving during the war. 

Service personnel records confirm the veteran served in Korea 
from November 1950 to September 1951.  He was assigned to the 
4.2 Mortar Company, 1st Marines, 1st Marine Div., FMF.  He 
participated in the Wonsan-Hungnam-Chosin Campaign, Northern 
Korea, from November 1950 to December 1950.  The veteran also 
had action against enemy forces in South and Central Korea 
from December 1950 to August 1951.  In light of the evidence 
of record, the occurrence of an in-service stressor has been 
established.  

A VA psychiatric examination in April 2005 yielded no 
diagnosis of an Axis I disability.  The examiner concluded 
the veteran did not meet the full criteria for a diagnosis of 
PTSD.  During his January 2007 hearing, the veteran testified 
that he had difficulty relating to the examiner, as she 
reminded him of his daughter.  

The veteran has submitted a February 2007 psychiatric 
evaluation performed by Dr. P. L., Ph.D.  The veteran 
reported a history of recurring dreams, intrusive thoughts, 
nightmares, and night terrors.  He also stated that he 
experiences difficulty with concentration and short term 
memory due to intrusive thoughts of his experiences in Korea.  
The veteran's dreams and night terrors interrupt his sleep.  
He also reported symptoms of anxiety, depression, 
hypervigilance, exaggerated startle response to loud noises, 
social isolation, and a pervasive sense of foreboding.  The 
veteran relates his current symptoms to his combat 
experiences in Korea.   

After a series of three clinical interviews, Dr. P. L. 
concluded that the veteran met all of the criteria for a 
diagnosis of PTSD.  He concluded that the veteran previously 
possessed sufficient coping skills to manage his PTSD 
symptoms.  With age, the veteran's coping skills have eroded.  
This has resulted in frequent outbursts of anger that affect 
the veteran's employment and his relationship with his wife.  
Dr. P. L. concluded that the veteran's PTSD is chronic and 
severe in nature and causes major disruptions in his ability 
to function in society, at work, and within the family.

The evidence of record shows that the veteran's in-service 
stressors have been corroborated by service medical and 
personnel records.  In addition, the veteran has submitted a 
credible medical diagnosis of post-traumatic stress disorder 
based on the aforementioned combat stressors.  Weighing the 
February 2007 medical statement from Dr. P. L. against the 
April 2005 VA examination report, the Board finds that the 
evidence is at least in equipoise.  The Board concludes that 
the criteria for a grant of service connection for PTSD have 
been met.  38 U.S.C.A. § 5107(b) (West 2002).  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish service connection in correspondence dated June 
2004 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The veteran 
has not received notice regarding the criteria for assignment 
of disability ratings and effective dates of disability 
benefits.  However, the RO can rectify the lack of notice 
prior to assigning a disability rating and effective date for 
the benefits awarded by this decision.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


